DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-15 in the reply filed on 7/27/2022 is acknowledged.
3. 	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant cancelled claims 16-20; and added claims 21-25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2020/0357896) (hereafter Cheng), in view of Kim et al. (US 2020/0083222) (hereafter Kim).
Regarding claim 21, Cheng discloses a method comprising: 
forming a plurality of first fins (portion of 120 on the left-hand side of 160 in Fig. 10B, paragraph 0056) protruding from a substrate 101 (Fig. 10B, paragraph 0039); 
forming a plurality of second fins (portion of 120 on the left-hand side of 160 in Fig. 10B, paragraph 0056) protruding from the substrate 101 (Fig. 10B); 
forming a gate structure 140 (Fig. 10B, paragraph 0056) extending over the plurality of first fins (portion of 120 on the left-hand side of 160 in Fig. 10B) and over the plurality of second fins (portion of 120 on the left-hand side of 160 in Fig. 10B); and 
forming an isolation region 160 (Fig. 10B, paragraph 0064) within the gate structure 140 (Fig. 10B), wherein the isolation region 160 (Fig. 10B) separates the gate structure 140 (Fig. 10B) into a first gate stack (left portion of 140 in Fig. 10B) extending over the plurality of first fins (portion of 120 on the left-hand side of 160 in Fig. 10B) and a second gate stack (right portion of 140 in Fig. 10B) extending over the plurality of second fins (portion of 120 on the left-hand side of 160 in Fig. 10B).  
Cheng does not disclose the isolation region electrically isolates the first gate stack from the second gate stack, wherein a first separation distance between the first gate stack and the second gate stack near a top surface of the isolation region is smaller than a second separation distance between the first gate stack and the second gate stack near a bottom surface of the isolation region.
Kim discloses the isolation region 151’ (Fig. 6, paragraph 0063) electrically isolates the first gate stack (left 135 in Fig. 6, paragraph 0056) from the second gate stack (right 135 in Fig. 6, paragraph 0056), wherein a first separation distance (DB’ in Fig. 6, paragraph 0063) between the first gate stack (left 135 in Fig. 6) and the second gate stack (right 135 in Fig. 6) near a top surface of the isolation region 151’ (Fig. 6) is smaller than a second separation distance (dT’ in Fig. 6, paragraph 0063) between the first gate stack (left 135 in Fig. 6) and the second gate stack (right 135 in Fig. 6) near a bottom surface of the isolation region 151’ (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheng to form the isolation region electrically isolates the first gate stack from the second gate stack, wherein a first separation distance between the first gate stack and the second gate stack near a top surface of the isolation region is smaller than a second separation distance between the first gate stack and the second gate stack near a bottom surface of the isolation region, as taught by Kim, since the gate cut structure (Kim, paragraph 0064) which may be employed in some example embodiments may have various profiles depending on the widths of the gate isolation layer and the insulating barrier.
Regarding claim 22, Cheng further discloses the method of claim 21 further comprising forming a dielectric fin 125 (Fig. 9B, paragraph 0053) protruding from the substrate 101 (Fig. 9B), wherein the isolation region 160 (Fig. 10B) is formed on the dielectric fin 125 (Fig. 10B).  
Regarding claim 23, Cheng further discloses the method of claim 21, wherein forming the isolation region 160 (Fig. 10B) comprises etching a recess 150 (Fig. 9E, paragraph 0063) in the gate structure 140 (Fig. 9E) and depositing a sacrificial material 160 (Fig. 10B, paragraph 0064) on sidewalls of the recess.  
Regarding claim 24, Cheng further discloses the method of claim 21, wherein the first gate stack (left portion of 140 in Fig. 10B) extends under (see Fig. 10B, wherein left portion of 140 is formed below the bottom surface of 160) a bottom surface (bottom surface of 160 formed above 125 (see in Fig. 9C)) of the isolation region 160 (Fig. 10B).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Kim as applied to claim 21 above, and further in view of Xie et al. (US 10832916 B1) (hereafter Xie).
Regarding claim 25, Cheng in view of Kim discloses the method of claim 21, however Cheng and Kim do not disclose the first distance is in the range of 1 nm to 70 nm.
Xie discloses the first distance 103 (Fig. 1A, third paragraph in Col. 4, wherein “6 to 15 nm”) is in the range of 1 nm to 70 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cheng in view of Kim to form the first distance is in the range of 1 nm to 70 nm, as taught by Xie, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Cheng et al. (US 2020/0357896), discloses etching (see Fig. 9E and paragraph 0063) the dummy gate 140 (Fig. 9E) through the opening (portion of 150 between 155 in Fig. 9E, paragraph 0063) in the patterned mask 155 (Fig. 9E) to form a recess (portion of 150 between 140 in Fig. 9E, paragraph 0063) in the dummy gate 140 (Fig. 9E), the etching comprising a plasma etching process (“plasma (fluorides (e.g., xenon difluoride (XeF.sub.2))” in paragraph 0063) but fails to disclose the plasma etching process using process gases comprising one or more etching gases and one or more polymer-forming gases, wherein during the etching the process gases react with the material of the dummy gate to form reaction products that deposit on sidewalls of the recess; and the insulation material covering the reaction products. Additionally, the prior art does not teach or suggest a method comprising: the plasma etching process using process gases comprising one or more etching gases and one or more polymer-forming gases, wherein during the etching the process gases react with the material of the dummy gate to form reaction products that deposit on sidewalls of the recess; and the insulation material covering the reaction products in combination with other elements of claim 1.
In addition, a closest prior art, Cheng et al. (US 2020/0357896), discloses etching (see Fig. 9E and paragraph 0063) the dummy gate material 140 (Fig. 9E) using a first etching process to form a recess 150 (Fig. 9E, paragraph 0063) between the first fin 120 (Fig. 9A) and the second fin 125 (Fig. 9A) but fails to disclose a sacrificial material is formed on sidewalls of the recess during the first etching process; and removing and the sacrificial material using a second etching process. Additionally, the prior art does not teach or suggest a method comprising: a sacrificial material is formed on sidewalls of the recess during the first etching process; and removing and the sacrificial material using a second etching process in combination with other elements of claim 10.

A closest prior art, Cheng et al. (US 2020/0357896), discloses a method comprising: forming a first fin 120 (Fig. 9C, paragraph 0056) and a second fin 125 (Fig. 9A, paragraph 0056) protruding from a semiconductor substrate 101 (Fig. 9A, paragraph 0039); forming a dummy gate 140 (Fig. 9A, paragraph 0056) extending over the first fin 120 (Fig. 9A) and the second fin 125 (Fig. 9A); forming a patterned mask 155 (Fig. 9E, paragraph 0063) over the dummy gate 140 (Fig. 9E), the patterned mask 155 (Fig. 9E) comprising an opening between the first fin 120 (Fig. 9E) and the second fin (element number is not shown in Fig. 9E but see 125 in Fig. 9C); etching (see Fig. 9E and paragraph 0063) the dummy gate 140 (Fig. 9E) through the opening (portion of 150 between 155 in Fig. 9E, paragraph 0063) in the patterned mask 155 (Fig. 9E) to form a recess (portion of 150 between 140 in Fig. 9E, paragraph 0063) in the dummy gate 140 (Fig. 9E), the etching comprising a plasma etching process (“plasma (fluorides (e.g., xenon difluoride (XeF.sub.2))” in paragraph 0063); depositing an insulation material 160 (Fig. 10B, paragraph 0064) to fill the recess; removing (see Fig. 11A and paragraph 0065, wherein “replace the dummy gates 140 with gate structures 170”) the dummy gate and the reaction products; and forming a first gate structure (portion of leftmost 170 above 160 in Fig. 11A) extending over the first fin 120 (Fig. 11A) and a second gate structure (portion of leftmost 170 below 160 in Fig. 11A) extending over the second fin 125 (Fig. 11A), wherein the insulation material 160 (Fig. 11A, paragraph 0064) extends from the first gate structure (portion of leftmost 170 above 160 in Fig. 11A) to the second gate structure (portion of leftmost 170 below 160 in Fig. 11A) but fails to teach the plasma etching process using process gases comprising one or more etching gases and one or more polymer-forming gases, wherein during the etching the process gases react with the material of the dummy gate to form reaction products that deposit on sidewalls of the recess; and the insulation material covering the reaction products as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-9 depend on claim 1.
In addition, a closest prior art, Cheng et al. (US 2020/0357896), discloses a method comprising: forming a first fin 120 (Fig. 9C, paragraph 0056) and a second fin 125 (Fig. 9A, paragraph 0056) on a substrate 101 (Fig. 9A, paragraph 0039); forming a dummy gate material 140 (Fig. 9A, paragraph 0056) over the first fin 120 (Fig. 9A) and the second fin 125 (Fig. 9A); etching (see Fig. 9E and paragraph 0063) the dummy gate material 140 (Fig. 9E) using a first etching process to form a recess 150 (Fig. 9E, paragraph 0063) between the first fin 120 (Fig. 9A) and the second fin 125 (Fig. 9A); filling the recess with an insulation material 160 (Fig. 10B, paragraph 0064); removing (see Fig. 11A and paragraph 0065, wherein “replace the dummy gates 140 with gate structures 170”) the dummy gate material 140 (Fig. 10B); and forming a first replacement gate (upper portion of rightmost 170 above 160 in Fig. 11A, paragraph 0065) over the first fin 120 (Fig. 11A) and a second replacement gate (lower portion of rightmost 170 below 160 in Fig. 11A, paragraph 0065) over the second fin 125 (Fig. 11A), wherein the first replacement gate (upper portion of rightmost 170 above 160 in Fig. 11A) is separated from the second replacement gate (lower portion of rightmost 170 below 160 in Fig. 11A) by the insulation material 160 (Fig. 11A, paragraph 0064) but fails to teach a sacrificial material is formed on sidewalls of the recess during the first etching process; and removing and the sacrificial material using a second etching process as the context of claim 10. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 11-15 depend on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813